10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

UNITED STATES DISTRICT CCOURT

DISTRICT OF NEVADA

WILLIAM JOHN CONNORS, lil, Case No.: 3:19-CV-00525-RCJ-WGC

Plaintiff ORDER ADOPTING AND ACCEPTING
REPORT AND RECOMMENDATION OF
UNITED STATES MAGISTRATE JUDGE
Vs. (ECF NO. 12)

EIGHTH JUDICIAL DISTRICT COURT OF
THE STATE OF NEVADA IN AND FOR
THE COUNTY OF CLARK,

Defendant.

 

 

 

Before the Court is the Report and Recommendation of United States Magistrate
Judge William G. Cobb (ECF No. 12") entered on December 18, 2019, recommending
that the Court dismiss this action. No objection to the Report and Recommendation has
been filled.

This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District

Court for the District of Nevada.

 

+ Refers to Court’s docket number.

 

 
10

11

12

13

14

15

16

7

18

19

29

ai

22

23

24

25

26

27

28

 

 

The Court has considered the pleadings and memoranda of the parties and other
relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule |B 3-2.

IT |S HEREBY ORDERED that Magistrate Judge Cobb's Report and
Recommendation (ECF No. 12) entered on December 18, 2019, is ADOPTED and
ACCEPTED.

IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT
PREJUDICE.

IT IS FURTHER ORDERED that ALL pending motions are DENIED.

iT 1S FURTHER ORDERED that the Clerk of the Court shall close the case.

IT IS SO ORDERED.

 

 

 

 

 
